DENISON, C. J.
Epitomized Opinion
Dr. Simimons, a practicing physician of Nashville, Tenn., was convicted of furnishing morphine in violation of the Harrison Anti-Narcotic Act (Comp. St. 6287g-6287q). It appeared that during nine months he had given to 108 persons, all of whom were morphine addicts, a total of 4,095 prescriptions, calling for 79,592 grains of morphine. It was his custom to recognize 8 grains per day as a maximum, and to give prescriptions intended to cover this supply for a period of six days. In affirming the conviction, the Court of Appeals held:
1. Where, in nine months, defendant, a physician, gave 108 persons 4,095 prescriptions, calling for 79,592 grains of morphine, his volume of business conclusively shows his intent, and defense of entrapment need not be seriously considered.
2. Where defendant was plainly guilty, a conviction will not be set aside, even if there were errors which would require a reversal in a doubtful case.
3. In a prosecution under the Harrison Anti-Narcotic Act (Comp. St. 6287g-6287q), that prescriptions were given to addict, who was in pay of government, acting as a detective, held not to show forbidden entrapment.
4. That physician required his patients to produce a certificate that they were afflicted with incurable diseases, as required by Acts Tenn. 1919, c. 105, and regulations thereunder, held not to constitute exculpatory good faith, within Harrison Anti-Narcotic Act (Comp. St. 6287g-6287q), as state law conflicts with federal act.